

	

		II

		109th CONGRESS

		2d Session

		S. 2192

		IN THE SENATE OF THE UNITED

		  STATES

		

			January 25, 2006

			Mr. Santorum introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To extend the temporary suspension of duty

		  on thiophanate-methyl fungicide 70% wettable powder.

	

	

		1.Thiophanate-methyl fungicide

			 70% wettable powder

			(a)In

			 generalHeading 9902.03.79 of

			 the Harmonized Tariff Schedule of the United States is amended by striking

			 12/31/2006 and inserting 12/31/2008.

			(b)Effective

			 dateThe amendment made by

			 subsection (a) applies to goods entered, or withdrawn from warehouse for

			 consumption, on or after the 15th day after the date of enactment of this

			 Act.

			

